—Order of the Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered June 9, 1992, which granted defendant’s motion to vacate a default judgment entered against her, is unanimously reversed, without costs or disbursements, on the law and facts and in the exercise of discretion, unless defendant pays to plaintiff personally the sum of $1000, in which case, the said order is affirmed, without costs or disbursements.
The IAS Court did not abuse its discretion in vacating the default judgment and finding that defendant furnished a *129reasonable excuse for her default and demonstrated a meritorious defense. However, under the circumstances herein, we find that such vacatur should have been conditioned on the payment of $1000 to the plaintiff by the defendant personally. Concur — Sullivan, J. P., Rosenberger, Ross and Asch, JJ.